Candler, Justice.
A motion has been made to dismiss this case on the ground that the bill of exceptions was not tendered to the trial judge for certification within thirty days from the date of the judgment complained of, as required by Code Ann. § 6-902. And since it affirmatively appears from the record that such judgment was rendered on March 8, 1961, and that the bill of exceptions was not tendered to the trial judge for certification until April 11, 1961, the motion must be granted, since this court has no jurisdiction to review a case where the bill of exceptions is not timely tendered for certification. Butler v. Gibbons, 215 Ga. 454 (110 SE2d 927).

Bill of exceptions dismissed.


All the Justices concur.

Submitted June 13, 1961 —
Decided June 13, 1961.
John R. Hardy, pro se.
Eugene Cook, Attorney-General, Earl L. Hickman, Assistant Attorney-General, contra.